Citation Nr: 1111148	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-32 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than April 12, 2004 for service connection and a 100 percent rating for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION


The Veteran served on active duty from April 1971 to October 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a 100 percent rating for PTSD, effective 
April 12, 2004. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


REMAND

In a September 2009 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  In correspondence in August 2010, the RO informed the Veteran of the date, time, and place for his hearing.  The Veteran failed to appear for the hearing scheduled on September 23, 2010.   

In correspondence dated September 24, 2010, mailed on September 28, 2010, and received by the RO on October 7, 2010, the Veteran's representative noted that the Veteran was out of the country for a family matter on the date of the hearing and requested that the hearing be rescheduled. 

If an appellant fails to appear for a scheduled hearing, a further request for a hearing may be granted if the failure to appear was for good cause and under circumstances that a timely request for postponement could not have been submitted prior to the hearing date.  A motion for a new hearing must be made in writing, submitted not more than 15 days following the original hearing date, and must set forth the reasons for the failure to appear and the reasons why a timely request for postponement could not have been submitted.  38 C.F.R. § 20.703 (d) (2010).  
The Board concludes that the motion for a new hearing was timely and for good cause.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board sitting at the RO at the next appropriate opportunity.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

